Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
Applicant’s abstract, specification and claim amendments, and arguments, in the response filed 16 June 2022 are acknowledged. 
Claims 1-3 & 5-18 are pending. 
Claim 4 is cancelled.
Claims 1-3, 5-14 & 16 are amended. 
Claim 18 is withdrawn. 
Claims 1-3 & 5-17 are under consideration.
Examination on the merits is extended to the extent of the following species:
At least one nonionic surfactant of ester type-mixture of polyglyceryl-6 distearate and polyglyceryl-3 beeswax;
At least one surfactant of alkylpolyglycoside type-cetearyl glucoside;
-and-
At least one polysaccharide hydrophilic gelling agent other than ingredient (a)-mixture of xanthan gum and carob gum.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The effective filing date of the instant application is 01 March 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2022 and 31 August 2022 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections
The objection to the abstract is withdrawn due to amendments.
The objection to the specification and the rejection of claim 9 under 35 USC 112(b) is withdrawn due to amendments which correct the misspelled word, levoglucosan.
The objection to claims 1 & 4-10, 12-14 & 16 is withdrawn due to amendments for grammatical correction by removing verbose language and using a modifier to signal the end of a list.
The rejection of claims 2, 3 5-13 & 16 is withdrawn due to amendments to recite “wherein the… at least one…”

New & Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-11 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Collier [(US 2012/0014885; previously cited); as evidenced by Fabre (US 2011/0256087; previously cited)], Gendronneau (WO 2016/046358; previously cited) and EMULLIUM MELLIFERA (Published: 05/09/2014; previously cited).
With regard to claims 1, 2, 5-11 & 13-17, and the elected species, Collier teaches personal care compositions and methods for their use which may be in the form of sprays; mousses; aerosolized or sprayed dispersion or emulsion; hair sprays; foams; pump sprays; a cosmetic composition which is intended to be sprayed on; spray and mousse hair care compositions; sprayable cleansers; and body sprays having an SPF (title; [0020]; [0023]; [0041]; [0066]; [0150]; [0152]; [0168]; [0230]; [0400]; [0453]; [0462]; [0464]; [0534]). Collier teaches the compositions of their invention may contain active ingredients which “find particular use in treatment and/or prophylaxis of the signs and symptoms associated intrinsic and/or extrinsic skin aging, as well as for the treatment and/or prophylaxis associated with the harmful effects of ultraviolet radiation on the skin” [0309]. Collier in the examples teaches ultra-high rich moisturizing emulsions comprising 0.5% cetearyl glucoside (X = 1; R = 16 or 18; G= glucose) and 62.4% or 58.4 % water (pg. 55). Collier teaches glucosides and a mixture of cetearyl alcohols and cetearyl glucosides as suitable nonionic surfactants [0480]. More broadly, Collier teaches “[i]n further embodiments, the compositions of the present invention comprise preferably from about 0.05% to about 30%, more preferably from about 0.5% to 15%, and most preferably from about 1% to 10% of a surfactant or mixture of surfactants” [0479]. The ultra-high rich moisturizing emulsion examples comprise 5% isohexadecane (i.e. oil; pg. 55). Collier teaches in some embodiments of their invention “the water phase has a gel character which…preferably comprises water, further organic and/or inorganic thickeners, and/or hydrocolloids” [0243]. Collier teaches inclusion of hydrocolloid which include carob bean flour (i.e. locust bean gum/carob gum as evidenced by Fabre-[0002]), xanthan gum and microcrystalline cellulose [0256]. Collier teaches “microcristalline cellulose finds use as hydrocolloid in compositions of the present invention. Various microcrystalline cellulose preparations find use in the present invention, including but not limited to those that are commercially available (e.g., AVICEL® such as AVICEL® RC-591, as well as AVICEL® RC/CL; AVICEL. ® CE-15; and AVICEL® 500; FMC Corporation Food and Pharmaceutical Products). In some particularly preferred embodiments, AVICEL® RC-591 (a modified microcristalline cellulose which is made up of 89% microcrystalline cellulose and 11% sodium carboxymethylcellulose) finds use in the present invention” [0259]. The microcrystalline cellulose is a particle because Collier teaches it is a hydrocolloid and hydrocolloids are colloid particles dispersed in water by definition. Collier teaches “[t]he total amount of one or more hydrocolloids in some embodiments of the personal care compositions of the present invention is less than about 5% by weight, preferably between about 0.05 and about 3.0% by weight, and more preferably between about 0.1 and about 1.0% by weight, based on the total weight of the preparations” [0299].  Collier teaches inclusion of anionic surfactants in the compositions of their invention and exemplifies inclusion of sodium cetearyl sulfate and cetearyl sulfate in suncare lotions and O/W sunscreen formulations in an amount of 1.0% and 0.75 %, respectively ([0536]; pg. 64 & 76). Collier teaches inclusion of esters including jojoba oil as polar oils and includes it as a reagent in an amount of 4.0% in the body lotion example ([0213]; pg. 82). Collier teaches inclusion of co-emulsifiers including, but not limited to polyglyceryl-3 diisostearate, beeswax (Cera alba), PEG-8 beeswax, cetylstearyl alcohol and stearic acid ([0224] & [0225]). Collier teaches the compositions of their invention may also be O/W emulsions and exemplify such O/W foams, O/W sunscreen formulations and lotions, O/W self-tanners, O/W emulsions, O/W Liquid make-ups, O/W facial cleansers, O/W daily skin care, O/W protective day creams and O/ W makeup formulations ([0191]; pg. 59, 64, 68, 69, 78, 87, 88, 90 & 91). 
Collier does not teach an admixture of polyglyceryl-6 distearate and polyglyceryl-3 beeswax (i.e. at least one nonionic surfactant ester type). The teachings of Gendronneau and EMULIUM MELLIFERA remedy these deficiencies.
In the same field of invention of preventing and or attenuating skin ageing and/or hydrating skin, Gendronneau teaches an oil-in-water emulsion comprising 1-5% of an admixture of polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax & cetyl alcohol (C10-C30 fatty alcohol; i.e. EMULIUM MELLIFERA; pg. 20-22).
In the same field of invention of hydrating skin, EMULIUM MELLIFERA teaches EMULIUM MELLIFERA is an award-winning emulsifier that is highly moisturizing and provides beautiful white emulsions that bring immediate pleasure on application and visibly improves the quality of the skin (based on clinical evaluations; pg. 1 & 3).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Collier’s oil-in-water emulsion by substituting Collier’s generically taught jojoba esters and polyglyceryl-3 diisostearate, beeswax, and PEG-8 beeswax co-emulsifiers with 1-5% EMULIUM MELLIFERA (i.e. polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax & cetyl alcohol)  as suggested by the combined teachings of Gendronneau and EMULIUM MELLIFERA, because Collier, Gendronneau and EMULIUM MELLIFERA are drawn to hydrating emulsions for skin. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to hydrate/moisturize skin to a clinically effective amount through use of an award winning emulsifier that provides beautiful emulsions that is recognized as suitable for the purpose by the combined teachings of Gendronneau and EMULIUM MELLIFERA. 
With regard to the recited amounts of cetearyl glucoside/alkylpolyglycoside, water, oil, anionic surfactant and admixture of polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax & cetyl alcohol (i.e. nonionic surfactant of ester type (b)); the combined teachings of Collier, Gendronneau and EMULIUM MELLIFERA teach these reagents in amounts which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 3 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Collier [as evidenced by Fabre], Gendronneau and EMULIUM MELLIFERA, as applied to claims 1, 2, 5-11 & 13-17 above, and further in view of Amalric (US 8,722,069; previously cited). 
The teachings of Collier, Gendronneau and EMULIUM MELLIFERA are described above. In brief, the combined teachings of Collier, Gendronneau and EMULIUM MELLIFERA suggest O/W emulsions which are hydrating/moisturizing to hydrate skin and counter-act signs of skin aging. Collier teaches the formulations comprise microcrystalline cellulose, xanthan and carob flour (carob gum) as hydrocolloids which may be used in an amount of  “less than about 5% by weight, preferably between about 0.05 and about 3.0% by weight, and more preferably between about 0.1 and about 1.0% by weight, based on the total weight of the preparations” ([0256], [0263] & [0299]).
Neither Collier, Gendronneau nor EMULIUM MELLIFERA teach microcrystalline cellulose is present in an amount from 0.05 to 5 % by weight of the composition or that the polysaccharide gelling agent/admixture of xanthan gum and carob gum are present in an amount from 0.0005% to 0.5 % by weight. The teachings of Amalric remedy these deficiencies. 
In the same field of invention of oil-in-water emulsions for care or for protection of the skin, for example as cream, milk or a lotion for care or protection of the face, hands and body, Amalric teaches cellulose and derivatives, xanthan gum and carob gum are among thickeners and/or gelling agents (title; col. 5, ll. 55-end; col. 11, ll. 20-35). Amalric teaches at least one thickener is present in an amount of between 0.01 and 5 wt % of the composition (col. 5, ll. 55-end). Amalric teaches inclusion of microcrystalline cellulose, and exemplifies Avicel PC 611 in an amount of 0.4% in a body milk (col. 21 & 22). Amalric teaches carob gum and xanthan gum are gelling agents of natural origin and in Example E2 teaches inclusion of xanthan gum in an amount 0.3% when used as the only thickener and in combination with cetearyl glucoside (Table 1-col. 13 & 14). Amalric in the Example E5 emulsion teaches inclusion of xanthan gum in an amount 0.2% when used as the only thickener and in combination with cetearyl glucoside (Table 4-col. 19). Amalric in claim 1 recites the composition comprises from 0.6 to 5 wt.% of at least one thicker selected from a group consisting of “xanthan gum…carob…”(col. 6, ll. 1-11; claim 1). Amalric teaches there is a pattern of preference in the field for selection of products of natural origin as “an element of commercial success” (co1. 1; ll. 20-30). Amalric teaches the compositions of their invention comprise skin hydrating active agents (col. 8, ll. 15-30).  
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the oil-in-water emulsion suggested by the combined teachings of Collier, Gendronneau and EMULIUM MELLIFERA by adjusting the amount of carob gum and xanthan gum to be 0.2 to 5 wt.% (resulting in a microcrystalline cellulose content of 0-4.8 wt.%) as suggested by Amalric because Collier, Gendronneau, EMULIUM MELLIFERA and Amalric are drawn to skin hydrating emulsions which may be lotions and creams which may comprise microcrystalline cellulose, carob gum and xanthan gums as thickeners and Amalric teaching that there is a pattern of preference for selection of natural origin thickening agents (i.e. xanthan gum and carob gum) and using them in an amount of 0.2 to 5 wt.% of the skin care emulsion. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order thicken the skin hydrating/moisturizing emulsions with thickeners that include those of natural origin in a percentage suitable to do so because inclusion of natural origin reagents is linked to commercial success as taught by Amalric.
With regard to the recited amounts of microcrystalline cellulose, and xanthan gum and carob gum (i.e. at least one polysaccharide gelling agent (d)); the combined teachings of Collier, Gendronneau, EMULIUM MELLIFERA and Amalric teach these reagents in amounts which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues that claim 1 is allowable because their inventive composition, which comprises the combination of (b) at least one nonionic ester surfactant and (c) at least one alkylpolyglycoside surfactant, provides synergism (reply, pg. 13-16). Applicant argues the Examples of the present application demonstrate the synergism. For example, the synergism is supported by the test results of Example 1 and Comparative Examples 1 and 2 (reply, pg. 13-14). Applicant explains that a “very poor rating means separation of the composition, change in color, odor, and pH could be remarkably noticed (reply, pg. 15). Applicant and the specification at pg. 28 explains that a rating of “excellent” means temperature stability that is almost the same condition as production (reply, pg. 15). Applicant further argues none of the cited references teaches the combination (reply, pg. 15).
This is not persuasive. The improved effect appears to be the combination of microcrystalline cellulose, a combination of cetearyl alcohol (and) cetearyl glucoside, a combination of polyglyceryl-6 distearate (and) jojoba esters, (and) cetyl alcohol (and) polyglyceryl-3 beeswax (see Inventive Example 1 and Inventive Example 2 in the specification).
The claims are also not commensurate with the scope of the claims. Claim 1 is generic to the amounts of microcrystalline cellulose and only two quantities were examined in Inventive Examples 1 & 2 (i.e. 1.2% and 0.2%).  Claim 1 also does not recite amounts for b) at least one nonionic ester surfactant , (c) alkylpolyglycoside surfactant, (d) at least one polysaccharide hydrophilic gelling agent, e) at least one oil; and (f) water. Claim 1 is also generic to (b) at least one nonionic ester surfactant , (c) alkylpolyglycoside surfactant, (d) at least one polysaccharide hydrophilic gelling agent (e) at least one oil; and (f) water. Yet only microcrystalline cellulose; a combination of cetearyl alcohol (and) cetearyl glucoside; a combination of polyglyceryl-6 distearate (and) jojoba esters, (and) cetyl alcohol (and) polyglyceryl-3 beeswax; a combination of xanthan gum (and) Carob; and tocopherol were examined in Inventive Examples 1 & 2. "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
EMULIUM MELLIFERA also teaches polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax & cetyl alcohol provides beautiful white emulsions. Collier teaches (a) at least one microcrystalline cellulose; (b) at least one nonionic ester surfactant of ester type; (c) at least one alkylpolyglycoside surfactant; (e) at least one oil; (f) water and the elected species for these generic reagents with the exception for the (b) at least one nonionic ester surfactant (i.e. the cited references teach the combination of reagents). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).

Applicant argues none of the cited references teaches the synergism achieved by the combination (reply, pg. 15).
This is not persuasive. Again, EMULIUM MELLIFERA teaches polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax & cetyl alcohol provides beautiful white emulsions. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619       

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619